Exhibit [Morrison & Foerster LLP Letterhead] April 28, Zions Bancorporation One South Main Street, Suite 1500 Salt Lake City, Utah 84111 Ladies and Gentlemen: Reference is made to (a) that certain registration statement on Form S-3 (Registration Number 333-132868) of Zions Bancorporation (the “Company”), which registration statement was filed with the Securities and Exchange Commission (the “SEC”) on March 31, 2006 and became effective automatically upon filing (such registration statement, including the prospectus that was a part of such registration statement as at the time of effectiveness, the “Registration Statement”); and (b) that certain prospectus supplement dated as of April 28, 2008, with respect to an offering of 180,000 units of the Company’s Employee Stock Option Appreciation Rights Securities, Series 2008 (the “Offered Securities”), filed with the SEC pursuant to Rule 424(b) of the Securities Act of 1933, as amended (the “Securities Act”), on April 28, 2008 (the “Prospectus Supplement,” and together with the base prospectus included as part of the Registration Statement at the time the Registration Statement became effective, the “Prospectus”). In connection with this opinion, we have examined originals or copies of (i) the Registration Statement; (ii) the Prospectus; (iii) the Global Certificate pursuant to which the Offered Securities are to be issued, a form of which is attached to the Prospectus Supplement as Annex A (the “Global Certificate”); and (iv) such other documents, certificates, instruments and records as we have deemed necessary, desirable or relevant for purposes hereof. We have also examined and relied upon certificates of officers of the Company, certain other documents delivered to you at the closing of the purchase and sale of the Offered Securities and certificates of public officials, as to certain matters of fact relating to this opinion, and have made such investigations of law as we have deemed necessary and relevant as a basis hereof. In our examinations and investigations, we have assumed (i) the genuineness of all signatures on, and the authenticity of, all documents, certificates, instruments and records (collectively, the “Documents”) submitted to us as originals and the conformity to the original documents, certificates, instruments and records of all such Documents submitted to us as copies; (ii) the truthfulness of all statements of fact set forth in such Documents; (iii) the due authorization, execution and delivery by the parties thereto, other than the Company, of all Documents examined by us; (iv) the legal capacity of all individuals that are parties thereto; and (v) that, to the extent such Documents purport to constitute agreements of parties other than the Company, such Documents constitute valid, binding and enforceable obligations of such other parties.
